DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 and 16-20 are objected to because of the following informalities:  
Each of the dependent claim 2-14 and 16-20 recite “The filter of claim…” in line 1.  However, the independent claims 1 and 15 are directed to “A filter housing”.  Therefore, the dependent claims should be amended to read --The filter housing of claim…-- to remain consistent in terminology and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the container" in line 7 (and again in line 8).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation has been interpreted as though it reads “the filter housing” instead of “the container”.
Claim 1 recites the limitation "the protective mask" in line 9.  However, since line 1 recites “a protective mask or other personal protective equipment”, the claim is confusing as it is not clear if use with other personal protective equipment is permitted by the claim or excluded from the scope.
Claim 1 recites the limitation "the opening" in line 12.  However, since “an inlet opening” has been recited in line 7 and “an outlet opening” has been recited in line 8, it is not expressly clear to which opening is being referred. For purposes of examination, the limitation has been interpreted as though it reads “the outlet opening” instead of “the opening”.
Claim 15 recites the limitation "the container" in line 7 (and again in line 8).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation has been interpreted as though it reads “the filter housing” instead of “the container”.
Claim 15 recites the limitation "the protective mask" in line 10.  However, since line 1 recites “a protective mask or other personal protective equipment”, the claim is confusing as it is not clear if use with other personal protective equipment is permitted by the claim or excluded from the scope.
Claim 15 recites the limitation "the opening" in line 11.  However, since “an inlet opening” has been recited in line 7 and “an outlet opening” has been recited in line 8, it is not expressly clear to which opening is being referred. For purposes of examination, the limitation has been interpreted as though it reads “the outlet opening” instead of “the opening”.
Claim 16 recites the limitation "the protective mask" in line 2.  However, since claim 15, line 1 recites “a protective mask or other personal protective equipment”, the claim is confusing as it is not clear if use with other personal protective equipment is permitted by the claim or excluded from the scope.
Claims 2-24 and 17-20 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ackley et al. (US 4,543,112).
As to claim 1, Ackley discloses a filter housing 10 (Fig. 2) configured for use with a protective mask or other personal protective equipment (for a respirator, col. 1, ln. 7-10), said filter housing 10 comprising: a base (canister cover 14); a top (end portion 18 of shell 12; it is noted that although top/end portion 18 is shown in Fig. 2 at the bottom of the filter housing 10 and the base/cover 14 is shown at the top of the filter housing 10, the end portion 18 is on the inlet side of the filter 34, which corresponds to what applicant refers to as the “top”, and the cover 14 is on the outlet side or mask-connecting side of the filter 34, which corresponds to what applicant refers to as the “base”); a sidewall (cylindrical portion 16) connecting the top 18 and the base 14; a void (the interior space of the housing 10) configured to house a filter medium and/or filter medium cannister 34 (sorbent material 34 within retention filters 36, 38); an inlet including an inlet opening (at apertures 20) for receiving ambient gas into the container 10 (col. 2, ln. 21-25); an outlet including an outlet opening for discharging gas from the container 10 to the protective mask (fitting 22 includes a passageway for the egress of purified air from the canister, col. 2,ln. 25-29); an interface for removably securing the filter housing to the protective mask or other personal protective equipment (internal threads 24 on fitting 22, col. 2,ln. 25-27); wherein, the base 14 includes a concave surface substantially surrounding the opening and the interface 22, 24 (see annotated Fig. 2 below where the concave surface is defined between the top surface of cover 14 and the axially extending peripheral portion 26), and wherein, a space between the void and the concave surface of the base is partitioned by a plurality of members (spaced apart ribs 60) connected at least partially to the base 14 and/or the sidewall 16 and defining a substantially planar surface facing the void (see Fig. 2, col. 3, ln. 32-37).  

    PNG
    media_image1.png
    348
    650
    media_image1.png
    Greyscale

As to claim 2, Ackley discloses that the interface includes a stem (fitting 22) surrounding the outlet opening and at least partially enveloped by the concave surface (the portion 26 of the concave surface peripherally surrounds the base of the stem/fitting 22, see Fig. 2).  
As to claim 7, Ackley discloses that the sidewall 16 is substantially cylindrical (see Figs. 1-3, col. 2, ln. 21-22).  
As to claim 9, Ackley discloses that the members 60 include a plurality of ribs 60 extending outward from the outlet opening 22 and a circumferential support wall 26 having a similar shape to that of the sidewall 16 (see Fig. 2, Fig. 1, col. 3, ln. 32-37).  
As to claim 10, Ackley discloses that the plurality of ribs 60 form a substantially flat platform for support of a filtering medium or a fines pad 34, 36, 38 (see Fig. 2, col. 3, ln. 32-37).  
As to claim 11, Ackley discloses an air-permeable fines pad (retention filters 36, 38 that hold the granular material of filter 34 in place) that is configured to support a filtering medium 34 and is fixed to the support wall 16 (see Fig. 2, col. 2, ln. 43-49).  
As to claim 13, Ackley discloses that the members 60 include a plurality of recesses and/or openings that allow gas to pass between channels defined by the members 60 (see annotated Fig. 2 below).  

    PNG
    media_image2.png
    392
    650
    media_image2.png
    Greyscale

As to claim 14, Ackley discloses a cannister (defined by and in between the plates 40 and 42, see Fig. 2) containing the filtering medium 34, the cannister 40, 42 having a substantially planar bottom surface 42 that is supported by the substantially planar surface defined by the plurality of members 60 (see Fig. 2, col. 39-53; it is noted that although plate 42 is shown at the top of the filter medium 34, it is on the outlet side or mask-connecting side of the filter, which corresponds to what applicant calls the “bottom surface”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley et al. (US 4,543,112), in view of Lehman et al. (US 5,337,739).
As to claim 3, Ackley discloses the claimed invention except that the stem includes a distal face with a circumferential groove.  However, Lehmen teaches a filter housing 2 having a threaded interface 9 for connecting to a mouthpiece 3, the threaded interface 9 surrounded by a circumferential groove 5 at the housings distal face (see Fig. 2 and Fig. 4B, the circumferential groove 5 being for accepting an o-ring 6 to ensure a leakproof seal between the filter housing 2 and the mouthpiece 5, col. 4, ln. 10-13 and col. 4, ln. 43-44).  Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the filter housing of Ackley so that the threaded interface at fitting 22 includes a circumferential groove and o-ring at the distal face, as taught by Lehman, in order to ensure a leak-proof seal between the outlet of the filter and the mask/respirator.
As to claim 4, the modified filter housing of Ackley discloses that the circumferential groove 5 (Fig. 2 and Fig. 4B of Lehman) is configured to provide a double seal when the filter housing is joined to the protective mask or other personal protective equipment (when Ackley’s filter hosing 10 includes the groove 5 and o-ring 6, as taught by Lehman, at the end of fitting 22, there will be a seal at the o-ring as well as a seal at the threaded connection 24).  
As to claim 5, the modified filter housing of Ackley lacks detailed description as to the limitation that the circumferential groove has a depth of approximately 0.5 mm to 1.0 mm.  However, choosing the depth of the circumferential groove in the modified Ackley filter housing 10 corresponds to the thickness of the o-ring chosen to seal the interface between the fitting and the respirator.  Further, choosing an appropriately sized o-ring for providing the leakproof seal taught by Lehman, is a matter of design consideration amounting to extra-solution activity involving only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to have chosen a groove depth within the claimed range in order to correspond to an appropriately sized o-ring to optimize the seal between the filter housing fitting 22 and the corresponding respirator fitting. 
As to claim 6, the modified filter housing of Ackley discloses that the groove 5 is recessed relative to a sealing face (the distal end face of fitting 20) of the stem (see Fig. 2 of Ackley and Fig. 4B of Lehman, where the groove 5 is recessed into the end face of the housing 2).  
As to claim 15, Ackley discloses a filter housing 10 (Fig. 2) configured for use with a protective mask or other personal protective equipment (for a respirator, col. 1, ln. 7-10), said filter housing 10 comprising: a base (canister cover 14); a top (end portion 18 of shell 12; it is noted that although top/end portion 18 is shown in Fig. 2 at the bottom of the filter housing 10 and the base/cover 14 is shown at the top of the filter housing 10, the end portion 18 is on the inlet side of the filter 34, which corresponds to what applicant refers to as the “top”, and the cover 14 is on the outlet side or mask-connecting side of the filter 34, which corresponds to what applicant refers to as the “base”); a sidewall (cylindrical portion 16) connecting the top 18 and the base 14; a void (the interior space of the housing 10) configured to house a filter medium and/or filter medium cannister 34 (sorbent material 34 within retention filters 36, 38); an inlet including an inlet opening (at apertures 20) for receiving ambient gas into the container 10 (col. 2, ln. 21-25); an outlet including an outlet opening for discharging gas from the container 10 to the protective mask or other personal protective equipment (fitting 22 includes a passageway for the egress of purified air from the canister, col. 2,ln. 25-29); an interface for removably securing the filter housing to the protective mask (internal threads 24 on fitting 22, col. 2,ln. 25-27); wherein, the base 14 includes a concave surface substantially surrounding the opening and the interface 22, 24 (see annotated Fig. 2 below where the concave surface is defined between the top surface of cover 14 and the axially extending peripheral portion 26), and wherein the interface 22, 24 includes a stem (fitting 22) surrounding the outlet opening and at least partially enveloped by the concave surface (the portion 26 of the concave surface peripherally surrounds the base of the stem/fitting 22, see Fig. 2).  

    PNG
    media_image1.png
    348
    650
    media_image1.png
    Greyscale

Ackley does not disclose that the stem includes a distal face with a circumferential groove.  However, Lehmen teaches a filter housing 2 having a threaded interface 9 for connecting to a mouthpiece 3, the threaded interface 9 surrounded by a circumferential groove 5 at the housings distal face (see Fig. 2 and Fig. 4B, the circumferential groove 5 being for accepting an o-ring 6 to ensure a leakproof seal between the filter housing 2 and the mouthpiece 5, col. 4, ln. 10-13 and col. 4, ln. 43-44).  Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the filter housing of Ackley so that the threaded interface at fitting 22 includes a circumferential groove and o-ring at the distal face, as taught by Lehman, in order to ensure a leak-proof seal between the outlet of the filter and the mask/respirator.
As to claim 16, the modified filter housing of Ackley discloses that the circumferential groove 5 (Fig. 2 and Fig. 4B of Lehman) is configured to provide a double seal when the filter housing is joined to the protective mask (when Ackley’s filter hosing 10 includes the groove 5 and o-ring 6, as taught by Lehman, at the end of fitting 22, there will be a seal at the o-ring as well as a seal at the threaded connection 24).  
As to claim 17, the modified filter housing of Ackley lacks detailed description as to the limitation that the circumferential groove has a depth of approximately 0.5 mm to 1.0 mm.  However, choosing the depth of the circumferential groove in the modified Ackley filter housing 10 corresponds to the thickness of the o-ring chosen to seal the interface between the fitting and the respirator.  Further, choosing an appropriately sized o-ring for providing the leakproof seal taught by Lehman, is a matter of design consideration amounting to extra-solution activity involving only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to have chosen a groove depth within the claimed range in order to correspond to an appropriately sized o-ring to optimize the seal between the filter housing fitting 22 and the corresponding respirator fitting. 
As to claim 18, the modified filter housing of Ackley discloses that a space between the void and the concave surface of the base is partitioned by a plurality of members (spaced apart ribs 60) connected at least partially to the base 14 and/or the sidewall 16 and defining a substantially planar surface facing the void (see Fig. 2, col. 3, ln. 32-37).  
As to claim 19, the modified filter housing of Ackley discloses that the members 60 include a plurality of ribs 60 connected to the base 14 (see Fig. 2 of Ackley, col. 3, ln. 32-37), but lacks detailed description as to the limitation that the ribs are formed integrally with the base.  However, Ackley does not disclose that the base/cover 14 and ribs are separable from the base/cover 14.  Further, forming parts that do not need to be separable in an integral manner is well-known in the art (via co-molding, for example).  Therefore, and it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the filter housing of Ackley so that the ribs 60 are formed integrally with the base/cover 14, in order to provide a well-known means for joining parts in a manner that creates a strong bond between them.  
As to claim 20, the modified filter housing of Ackley discloses at least that the members 60 include a plurality of ribs 60 extending outward from the outlet opening 22 and a circumferential support wall 26 having a similar shape to the sidewall 16 (see Fig. 2, Fig. 1, col. 3, ln. 32-37).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley et al. (US 4,543,112).
As to claim 8, Ackley discloses that the members include a plurality of ribs 60 connected to the base 14 (see Fig. 2, col. 3, ln. 32-37), but lacks detailed description as to the limitation that the ribs are formed integrally with the base.  However, Ackley does not disclose that the base/cover 14 and ribs are separable from the base/cover 14.  Further, forming parts that do not need to be separable in an integral manner is well-known in the art (via co-molding, for example).  Therefore, and it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the filter housing of Ackley so that the ribs 60 are formed integrally with the base/cover 14, in order to provide a well-known means for joining parts in a manner that creates a strong bond between them.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley et al. (US 4,543,112), in view of Greer et al. (US 2006/0196157).
As to claim 12, Ackley discloses the claimed invention except that the support wall is constructed of a series of ribbed features.  However, Greer teaches a filter housing support wall 30 having a series of ribbed features 38 (Fig. 5) for cooperating with corresponding notches in the filter medium support plates 50, 60 (see Fig. 5, paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the filter housing of Ackley so that the support wall 16 includes a series of ribs for cooperating with corresponding notches in the filter medium support plates, as taught by Greer, in order to assist in aligning and retaining the filter assembly within the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friday et al. (US 2005/0160911) discloses a filter for a gas mask having a concave surface facing the user.
Schwartz (US 2,199,230) discloses a filter for a respirator having concave portions facing the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785